Citation Nr: 1638106	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  14-28 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right knee strain.  

2.  Entitlement to a rating in excess of 10 percent for a left knee retropatellar pain syndrome.  

3.  Entitlement to a compensable initial rating for a right foot strain.  

4.  Entitlement to a compensable initial rating for a left foot strain.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to September 1994.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016 the Veteran testified at a hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.  

Initially, the record indicates that there are outstanding VA treatment records.  Specifically, a file titled "Medical Treatment Record - Government Facility" received January 6, 2011 contains a handwritten notation stating that there were excessive records dated between July 7, 2009 and December 29, 2010; therefore only primary care, urgent care, and pertinent notes from the Temple VA Medical Center for the specified period were printed.  The Board cannot exclude the possibility that the unassociated records may be relevant to the pending appeals; therefore on remand all VA treatment records during the pendency of the appeal, from August 27, 2009 to present, must be associated with the record.  Additionally, a January 5, 2016 non-VA consult note indicated that Veterans choice consult results from September 18, 2015 and October 7, 2015 had been uploaded into Vista.  An October 30, 2015 VA treatment record noted that a choice-first update from September 18, 2015 had been scanned into Vista.  A September 18, 2015   VA treatment record noted that August 4, 2014 and September 8, 2015 choice-first consult records had been uploaded into Vista.  The referenced treatment records have not been associated with the record.  Finally, a January 22, 2016 VA primary care note indicated that the Veteran should return for a follow up appointment in six months.  Treatment records subsequent to January 2016 are not of record. 

The record also indicates that the Veteran's bilateral knee and bilateral foot disabilities may have worsened since his last VA examination in April 2012.       For example, a June 2015 report from Vargas Vocational Consulting indicated   that the Veteran used a cane for ambulation approximately 90 percent of the time and that his knees constantly swell up and lock.  In light of the above, the Board finds that contemporaneous VA knee and foot examinations are warranted.  

With regard to the Veteran's TDIU claim, the resolution of the Veteran's bilateral knee and foot disability claims is intertwined with his claim for entitlement to a TDIU.  Accordingly, that issue must be remanded as well.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records from August 27, 2009 to present, including any "excessive notes" referenced in the January 6, 2011 handwritten  note, as well as the VA choice-first consultation records referenced in the January 5, 2016, October 30, 2015, and September 18, 2015 VA treatment records, and associate them with the claims file.  If no records exist the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses   of all medical care providers who have treated him for   the disabilities on appeal.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Schedule the Veteran for a VA knee examination to determine the current nature and severity of his service-connected knee disabilities.  The claims file should be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Range of motion testing should be undertaken for both knees, and should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss in the knees due to any of the following: (1) during flare-ups; and, (2) as a result of   pain, weakness, fatigability, or incoordination.  If so,      the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Schedule the Veteran for a VA foot examination to determine the current nature and severity of his service-connected bilateral foot strains.  The claims file should be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Range of motion testing should be undertaken for both feet, and should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following:           (1) during flare-ups; and, (2) as a result of  pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  After completing the requested actions, and any additional action warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and         be given an opportunity to respond thereto.  The case    should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United  


States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

